DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 06/29/2021 is acknowledged.
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood.
The claims recite a cleaning apparatus comprising a first cleaner, a second cleaner, a driver, one or more processors and a memory storing instructions.

It is not clear how the apparatus comprising the first cleaner, the second cleaner and the driver can function as the control unit configured to control the first cleaner, the second cleaner and the driver.
How the first cleaner, the second cleaner and the driver can function to control themselves?
Do the applicants mean that when the instructions are executed by the one or more processors they cause the one or more processors to function as a control unit configured to control the first cleaner, the second cleaner and the driver?

The claims are further indefinite and could not be properly understood because it is not clear from the clause “wherein the control unit receives a setting for a combination of cleaning performed by the first cleaner and cleaning performed by the second cleaner, and controls, based on the received setting, a cleaning order and/or a number of cleaning operations of the cleaning performed by the first cleaner and the cleaning performed by the second cleaner” how the preformed cleaning can be controlled. Do the applicants mean that the “setting” is for the cleaning to be performed by the first cleaner and the second cleaner and that the control unit controls the cleaning to be performed by the first cleaner and the second cleaner?

Claims 1 and 3-19 are further indefinite because it is not clear from where the control unit receives “a setting”.
It appears that the claims are incomplete because they are lacking a structure needed to provide the referenced “setting”.
Claim 2 is further indefinite because it is not clear whether or not “a setting” recited by this claim is the same as “a setting” recited by the parent claim.

Claims 3 and 4 are further indefinite and incomplete because it is not clear what structure is required by the recitation of the intended functioning of the apparatus.
The claims are further indefinite because it appears that some text is missing in the clause “on a display unit, a graphical user interface for making a setting for a combination of the first cleaner and the second cleaner”.
The claims are further indefinite because it is not clear whether or not “a display unit” and “a graphical user interface” are part of the claimed apparatus.

Claims 3 and 4 are further indefinite because it is not clear whether or not “a setting” recited by claim 3 is the same as “a setting” recited by the parent claim.

Claim 4 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.


It also appears that the claims are incomplete because they lack the structure needed to attachment/detachment of the detection apparatus.
Claim 6 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.
Claim 6 is further indefinite because it is not clear whom the control unit informs.
Claim 6 is further indefinite and incomplete because it lacks structure needed to perform referenced “informs”.
Claim 7 is further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.
Claim 7 is further indefinite because it is not clear whom the control unit informs.
Claim 7 is further indefinite and incomplete because it lacks structure needed to perform referenced “informs”.
Claims 8-9 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by these claims.
The claims are further indefinite because it is not clear from claim 8 whether or not the display unit is a part of the claimed apparatus.

Claims 10-11 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by these claims.

The claims are further indefinite because it is not clear from claim 10 whether or not the display unit is a part of the claimed apparatus.

Claims 12-14 are further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by these claims.
The claims are further indefinite because it is not clear from claim 12 whether or not the display unit is a part of the claimed apparatus.
The claims are further indefinite and incomplete because they lack the structure needed to capture an image.

Claim 15 further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.
The claim is further indefinite because it is not clear whether or not the display unit is a part of the claimed apparatus.
The claim is further indefinite and incomplete because it lacks the structure needed to capture an image.

Claim 16 further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.

Claim 17 further indefinite because it is not clear what structure is required by the recitation of the intended use of the apparatus recited by this claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4,  6-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are in improper dependent form. The claims failing to further limit the subject matter of the claim upon which it depends. The claims merely recite the intended use of the graphical user interface.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as obvious over Sugihara (US 2004/0200027).
Sugihara teaches an apparatus (10).
The apparatus comprises:

A driver to move the cleaners;
A CPU with a processor;
A graphic user interface with a display;
A control unit to control the device;
A setting unit to set the functioning of the apparatus and the specifics of the cleaning;
An attachment unit to attach the apparatus to a camera;
A detection unit to detect attachment;
An obstacle detection unit.
Sugihara teaches that the CPU controls the functioning of the apparatus according to the settings. Thereby presence of memory storing instructions/settings is inherent.
See entire document, especially Figures 1-8 and the related description and the description at [0023], [0025], [0027-28], [0030], [0032], [0036-44], [0046-47], [0051-56], [0058].
It is not clear from Sugihara whether or not both air blowing cleaner and the wiping cleaner are used together.
However, since Sugihara discloses both units for cleaning and states that the removing unit may comprise any other structure in addition to the wiper that would enable practice of the invention it would have been obvious to an ordinary 

AS to the intended use recited by the claims: since the structure of the modified apparatus of Sugihara will have the same structure as recited by the claims, the apparatus is will be capable of performing the recited intended use or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/523,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite most of the structural elements recited by the instant claims and because the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-33 of copending Application No. 16/523,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite most of the structural elements recited by the instant claims and because the presence of the processors and a graphical user interface is obvious from the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the apparatuses for cleaning detection elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711